DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 03/14/2019. It is noted, however, that applicant has not filed a certified copy of the KR10-2019-0029287 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/14/2020 has been considered by the examiner.
Response to Amendment
Receipt is acknowledged of applicant' s amendment filed 09/14/2021. Claims 1-10 are pending and an action on merits follows.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR1020110077624, 07-2011, translation of ISR used as translation) in view of  Jo et al. ( KR1020170079416, 07-2017, translation of ISR used as translation) (Jo, hereafter).
Regarding Claim 1,  Kim discloses a backlight unit (300) including a light-emitting diode array (320) as a light source, the backlight unit comprising: a color conversion layer (332) for converting ultraviolet rays or color light, emitted from the light-emitting diode array, into white light; and a diffusion plate (330) including a protrusion part (600) having the shape of a quadrangular pyramid (see paragraphs [31] and [59]; claim 1; and figures 3 and 6a). 
Kim fails to explicitly a first diffusion lens sheet disposed on one side of the color conversion sheet; and a second diffusion lens sheet disposed on one side of the first diffusion lens sheet.
 However,  Jo discloses a first and second lenticular lenses (721, 722), ,having respective diffusion lenses arrayed in the different directions (see paragraph [129]; and figures 34-35) thus giving shape to the light pattern while improving uniformity and intensity.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Kim wherein a first diffusion lens sheet disposed on one side of the color conversion sheet; and a second diffusion lens sheet disposed on one side of the first diffusion lens sheet in order to provide shape to the emitted light while improving uniformity and intensity as disclosed by JO.
Regarding claim 2, Kim fails to explicitly disclose a first prism sheet having a plurality of prisms disposed on one surface to condense light; and a second prism sheet formed by bonding to one surface of the first prism sheet wherein a plurality of prisms disposed on one surface to condense light..
However this feature can easily could be easily derived from Kim which discloses an upper and lower prism sheets (350, 340) ; The top prism sheet (350) is arranged on the lower part prism sheet (340) and the white light which is incoming from the lower part prism sheet (340) is condensed with the second direction and it irradiates in the diffuse sheet (360) thus allowing for a structure to be formed which allows for a device reduced in the thickness direction.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the  device of Kim wherein a first prism sheet having a plurality of prisms disposed on one surface to condense light; and a second prism sheet formed by bonding to one surface of the first prism sheet wherein a plurality of prisms disposed on one surface to condense light allowing for a device that can improve brightness and uniformity  as disclosed by Kim.
Regarding claim 3,  Kim fails to explicitly disclose a diffusion sheet including a diffusion pattern for light diffusion..
However, Kim does disclose wherein the backlight unit (300) includes a diffusion sheet (360) (see paragraph [31]; and figure 3.) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the  device of Kim wherein a diffusion sheet including a diffusion pattern for light diffusion in order to direct light in a manner that allows for uniform brightness and increased intensity.
Regarding claims 4 ,  Kim discloses wherein the diffusion plate (330) includes beads (see paragraph [46]; and figures 3).
Regarding claims 5 and 7, Kim fails to explicitly discloses an apex angle which is an angle between two opposing surfaces among four surfaces disposed on the plurality of first lenses or the plurality of second lenses is set based on a separation angle formed by refracting light passing through the plurality of first lenses or the plurality of second lenses. (Claim 5); wherein a height of bottom surfaces of the plurality of first lenses and a height of the plurality of first lenses are defined according to a ratio based on a first apex angle with respect to the plurality of first lenses; and a height of bottom surfaces of the plurality of second lenses and a height of the plurality of second lenses are defined according to a ratio based on a second apex angle with respect to the plurality of second lenses (claim 7).
However these features could be easily derived from the feature disclosed by Kim wherein the protrusion part having the shape of a quadrangular pyramid is formed on the diffusion plate, and the inclined angle of the protrusion part having the shape of a quadrangular pyramid is formed so as to increase luminance uniformity (see paragraphs [59] and [63]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the  device of Kim wherein an apex angle which is an angle between two opposing surfaces among four surfaces disposed on the plurality of first lenses or the plurality of second lenses is set based on a separation angle formed by refracting light passing through the plurality of first lenses or the plurality of second lenses; wherein a height of bottom surfaces of the plurality of first lenses and a height of the plurality of first lenses are defined according to a ratio based on a first apex angle with respect to the plurality of first lenses; and a height of bottom surfaces of the plurality of second lenses and a height of the plurality of second lenses are defined according to a ratio based on a second apex angle with respect to the plurality of second lenses in order to improve the  luminance uniformity.
Regarding claim 6,  Kim fails to explicitly disclose wherein a size and an angle of facing surfaces of the four surfaces disposed on the plurality of first lenses or the plurality of second lenses are the same as each other; and a size and an angle of adjacent surfaces of the four surfaces disposed on the plurality of first lenses or the plurality of second lenses are different from each other.
 However Kim discloses wherein the protrusion part having the shape of a quadrangular pyramid has different inclined angles at both sides thereof(see paragraph [61], see claim 8) thus improving the uniformity and the amount of the light emitted.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the  device of Kim  wherein a size and an angle of facing surfaces of the four surfaces disposed on the plurality of first lenses or the plurality of second lenses are the same as each other; and a size and an angle of adjacent surfaces of the four surfaces disposed on the plurality of first lenses or the plurality of second lenses are different from each other; thus improving the uniformity and the amount of the light emitted
	Regarding claims 8-9,   Kim fails to explicitly disclose wherein a first direction and a second direction form a predetermined angle (claim 8); wherein the predetermined angle is 0° to 80° (claim 9).
Jo discloses wherein the first and second lenticular lenses (721, 722) form a predetermined angle between 10 to 80 degrees (see paragraphs [137]-[138]; and figures 35).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the  device of Kim wherein a first direction and a second direction form a predetermined angle; wherein the predetermined angle is 0° to 80° in order to provide shape to the light from the light source as it collimates within the lenses. 
Regarding claim 10,  Kim discloses: the color conversion sheet  (332 , layer) including at least one of a red phosphor, a green phosphor, a quantum dot, and an inorganic particle in accordance with a predefined weight ratio (see paragraph [47]; and figure 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879